Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Final Office Action based on application 17/048969 filed 01/31/2022.     
Claims 1-12 & 15-18 have been examined and fully considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1. Claims 1-12 & 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HOOD in US 20110050431.
	With respect to Claims 1, 5-6 & 8-10, 15, & 17-18 HOOD et al. teach of beverage containers that can be considered plates to hold food (which by broadest reasonable interpretation can also be considered, “a package for shipping an object,” and envelope to hold and object and a box to contain an object) include: a vessel body configured to hold a beverage; and at least one sensor associated with the vessel body, the at least one sensor including a sensor configured to detect one or more substance in a fluid. 
	With respect to Claim 2 & 11, HOOD et al. teach of the sensor showing color change (paragraph 0098).
	With respect to Claims 3 & 12, HOOD et al. teach of the container being glass (paragraph 0028).
	With respect to Claims 4 & 7, 16, HOOD et al. teaches of at least one electronic circuit/circuits meaning there can be multiple discrete circuits(paragraph 0118, Figure 6, 600 &  615, paragraph 0077). This sensor can also be considered “beneath the surface” of the dish.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797